Citation Nr: 1516880	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 770	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical services rendered at The Villages Regional Hospital on March 24, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 decision of the Veterans Affairs Medical Center (VAMC) in Gainesville, Florida which determined the Veteran did not meet the criteria for authorization of VA payment for medical services rendered on March 24, 2013, at The Villages Regional Hospital on the basis that he was treated for a non-emergent condition.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1966 to August 1969.
 
2.  On September 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran was notified by letter dated August 9, 2013, that his appeal had been received by the Board and had been docketed.  On September 3, 2013, the Board received a copy of the August 2013 notification letter and on the letter, the Veteran had written the following: "Board of Appeal: Please cancel my appeal.  I have paid all existing bills on this issue.  I am sorry for inconvenience."  While the Veteran mistakenly dated his hand written request as August 26, 2011, the aforementioned withdrawal was written on the August 9, 2013, letter informing him that his appeal had been received by the Board.  The envelope in which the Veteran mailed his request for withdrawal was attached to the letter and was received by the BVA mailroom on September 3, 2013.  

The Board is aware the Veteran's representative submitted a brief dated January 7, 2015, arguing for payment of the medical expenses incurred on March 24, 2013; however, it is clear from the communication received from the Veteran on September 3, 2013, that he wished to "cancel" his appeal.  

The Veteran has clearly withdrawn this appeal and the withdraw was effective when received.  The representative's brief was not a timely new NOD.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
Nathaniel J. Doan
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


